ACCEPTED
                                                                                                                      03-15-00215-CV
                                                                                                                              5142301
                                                                                                           THIRD COURT OF APPEALS
                                                        03-15-00215-CV                                                AUSTIN, TEXAS
                                                                                                                  5/4/2015 3:34:30 PM
                                                                                                                    JEFFREY D. KYLE
                                                                                                                               CLERK
                                     CAUSE NO.                                         _

                              IN THE COURT OF APPEALS OF TEXAS      FILED IN
                                       THIRD DISTRICT         3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                           AUSTIN
                                                                                            5/4/2015 3:34:30 PM
                                                                                              JEFFREY D. KYLE
                     MOTION FOR REVIEW OF TRIAL COURT'S                                    ORDER Clerk
                                       from
                             CAUSE NO. C-1-CV-15-000869

FEDERAL NATIONAL MORTGAGE §                                                   IN THE COUNTY COURT
ASSOCIATION AIKJ A FANNIE MAE, §
    Plaintiff,                 §                                              AT LAW NO. 2
                               §
v.                             §
LENNY ACEVEDO ET AL            §
    Defendant.                 §                                          TRA VIS COUNTY, TEXAS

           Lenny Acevedo files this Motion for Review of Trial Court's Order.                                  In

support of his motion, Acevedo will show the following:

           Acevedo was sued twice by Fannie Mae for forcible detainer. Acevedo cited

the two year statute of limitations as his defense.                           The judge in the justice court

ruled in favor of Acevedo both times. In this instance, Fannie Mae appealed the

second judgment for a trial de novo to county                        COUlt.


           The trial was held on March 30, 2015, and the judgment of the court was

signed on April 2, 2015 and filed in the record on April 6, 20151•                                  On April 9,

2015, seven days after notification of the judgment,                            Acevedo noticed the clerk of




I   Exhibit I - Judgment, attached hereto and incorporated herein.


Motion for review                                                             Page 1
    his intention to appeal".            In its order, the court had not set a supersedeas bond

    amount, so Acevedo posted a $500 supersedeas surety bond ' at that time, in order

    to supersede the execution of the judgment.

            The judgment of the county court may not be stayed unless within 10 days

    from the judgment the appellant files a supersedeas bond, and because the signed

judgment was not recorded until April 6, Acevedo did not have time to petition the

    court to set a bond amount, so he filed a $500 supersedeas bond in order to stay

    execution.

            The bond was posted in the registry of the court and the writ was stayed.

The clerk did not contest the bond.

            On April 24, 2015, Fannie Mae filed a motion to challenge insufficient bond

and for issuance of writ", The hearing for this motion was held on May 1,2015.

            At the hearing, Judge Shepperd stated that he had not set a bond amount and

therefore, there was no bond in the record. Judge Shepperd reasoned that if he had

not set a bond amount, there could be no bond.

           Judge Shepperd did not rule on the insufficiency of the bond, and ordered

that the writ should issue pursuant to Tex.R.Civ.P. 24.

           The hearing was set for 9:00 a.m., and a writ of possession was issued by the

court at 8:00 a.m .., hours before the judgment in the case.                                  When Appellant

2   Exhibit 2 - Notice of Appeal, attached hereto and incorporated herein.
3   Exhibit 3 - Surety bond, attached hereto and incorporated herein.
4   Exhibit 4 - Motion to challenge insufficiency, attached hereto and incorporated herein.


Motion for review                                                           Page 2
returned to his home after court, a 24 hour notice to vacate was posted to his front

door. The notice was posted at 8:50. This was before the hearing started.

                               ISSUES FOR REVIEW
                                     ISSUE 1

                      Did the court rule on the motion before it?

                                          ISSUE 2
   If the trial cOUl1,in a trial for possession, did not set an amount of supersedeas
   bond, does Appellant have the right to post a supersedeas bond within ten days
                  from judgment to stay execution of the judgment?


                                       ISSUE 3

 Whether, on May 1, 2015, the trial court had jurisdiction to amend its judgment by
                            setting a sufficient bond?


                                       ISSUE 4

    Whether a court can issue process based on a judgment that has not yet been
                                      issued?

                      ARGUMENTS AND AUTHORITIES

       A supersedeas bond is part of the right of appeal. The cOUl1,by not setting a

supersedeas bond amount, denies Appellant the right to stay the judgment of the

cOUl1as it pertains to execution of a writ.

       "The supersedeas bond is part of the right of appeal and is only intended to

indemnify the judgment creditor from losses caused by delay of appeal. State v.




Motion for review                                     Page 3
Watts, 197 S.W.2d 197 (Tex.Civ.App.-Austin         1946, writ ref'd) Muniz v. Vasquez,

797 S.W.2d 147 (Tex.App.-Houston,        1990).

       The trial court is obligated to extend all rights of due process to all patties.

In order to achieve this in a forcible detainer appeal, the COUltmust set an amount

for supersedeas bond in its judgment.       To fail to set an amount, the COUlthas

denied rights to which an appellant is entitled.

       If the trial COUltdoes not set an amount for supersedeas bond in a hearing for

possession, it denies Appellant the right to supersede enforcement of the judgment.

The setting of the amount of bond in a suit for possession should be an automatic

inclusion in any judgment for possession.

       "" A law which practically takes away from either party to litigation the right

to a fair and impartial trial in the courts provided by the constitution for the

determination of a given controversy, denies a remedy by due course of law".

Dillingham v. Putnam, 109 Tex.1, 14 S.W.303 (Tex. 1890) The Dillingham court

went on to hold that a legislative act making the right of appeal depend on the

giving of a supersedeas bond, without reference to the appellant's ability to pay,

was unconstitutional. Id. 14 S.W. at 305.

       In the absence of an amount for supersedeas bond, Appellant filed a $500

surety bond. Appellant had no idea as to what a properly sufficient bond would be,

but since time was of the essence, was able to find two sureties to sign a surety



Motion for review                                     Page 4
bond in the amount of $500.       Appellant also knew that if the bond was not

sufficient or defective, Fannie Mae had the right to petition the court for a higher

amount of bond. The $500 bond was filed and the COUltaccepted the bond.

       Appellant had a right to file a bond to stay execution. In the absence of an

amount set by the COUlt,ifhe had not filed a bond, he would have waived his right.

       At the hearing on the bond, the COUltdid not determine that the bond was

defective or insufficient. Judge Shepperd stated that ten days had passed since his

judgment, and he therefore could not now set a bond amount.

       The COUlt erred when, after motion and argument that the bond was

insufficient, it did not determine that there was a bond, the bond was insufficient,

set a sufficient bond amount and allow time to cure the defect.

       At the hearing on the Motion to challenge insufficient bond, Judge Shepperd

stated that he did not have jurisdiction to set a bond because it was more than ten

days after judgment.   The judge erred, pursuant to the Texas Appellate Rules, the

court maintains plenary power to set a sufficient bond when the sufficiency of the

bond is challenged. Tex.R.App.P. 24.3(a)(1).

       The trial court, even if its plenary powers had expired, maintains the

jurisdiction to amend its judgment.    "Even after the trial court's plenary power

expires, the trial cOUlthas continuing jurisdiction to order the amount and type of

security and decide the sufficiency of the sureties." Tex.R.App.P. 24.3(a)(1); see



Motion for review                                    Page 5
Whitmire v. Greenridge Place Apartments, 333 S.W.3d 255 at 260 (Tex.App-

Houston     [1st Dist.] 2010, pet. dism'd); In re M V G., 285 S.W3d 573, 575

(Tex.App.-Waco      2009)(order abating appeal) (per curium)("And if the judgment

is superseded, the trial court nevertheless retains 'continuing jurisdiction'       to

evaluate the adequacy of the security required to supersede the judgment."_ Miller

v. Kennedy & Mishew, Prj'l Corp., 80 S.W.3d 161, 164 (Tex.App.-F0l1             Worth

2002, no pet.)(holding that trial court possesses authority after the expiration of its

plenary power to review the sufficiency of sureties on a supersedeas bond). Thus,

if the bond in the present case was a supersedeas bond, the trial court had

continuing jurisdiction to review the amount of the bond and the sufficiency of the

sureties.   See Tex.R.App.P. 24.3(a)(1). Cox v. Simmonds, Tex.App.-Corpus

Christi 2015).

       In the instant case, the cOUl1was noticed by motion that the supersedeas

bond was insufficient. The motion recognizes the fact that there is a supersedeas

bond filed, notwithstanding an insufficient amount. The cOUl1erred when it ruled

that because the court had not set the supersedeas bond amount, there was no bond.

Rather, the court was obligated to rule on the insufficiency, amend his judgment,

set a sufficient bond amount and allow Acevedo time to cure his defect.

       To determine that there was no bond is in direct contravention to the

evidence in the record that a bond was filed, and constitutes judicial error.



Motion for review                                     Page 6
          The court had an obligation, if there was a complaint of insufficiency, to set

the amount sufficient to supersede execution of a writ and allow Appellant time to

cure by posting a sufficient supersedeas bond.

          When the bond was challenged on the grounds of insufficiency, the     COUlt   is

to determine 1) whether the bond was insufficient, 2) what amount of bond would

be sufficient, and 3) allow five days to cure the defective bond. Ashley Furniture

Industries Inc, v. Law Office of David Pierce, 311 S.W.3d 595, (Tex.App.-EI

Paso, 2010).

          When the trial court is called upon to review the sufficiency of the sureties

on a supersedeas bond, that review is conducted de novo. The trial court is to

decide the sufficiency of the sureties or the insufficiency of the bond. The court

must hold an evidentiary hearing to determine the sufficiency of the amount and

type of security and the sufficiency of the sureties. Lamar County Elec. Co-op.

Ass 'n, 51 S.W.3d 801, 805 (Tex.App.-Texarkana           2001, pet. denied)(recognizing

trial   COUlt   may determine sufficiency of sureties on supersedeas bond).

          In this case, the court did not determine the sufficiency of the bond. Rather,

it determined there was no bond and therefore a writ could issue. Appellant is not

able to provide a copy of the order issued on May 1, 2015, as it is not yet in the

record of the court.




Motion for review                                        Page 7
      If the bond was defective, as it appears it may have been, the court must then

determine the sufficient amount of supersedeas bond and enter an order giving

Acevedo twenty-one days to file an amended supersedeas bond. Miller v. Kennedy

& Minshew, 80 S.W3d 161 (Tex.App-Fort          Worth, 2002).

      "-concluding       supersedeas   bond was insufficient to protect judgment

creditors and citing Rule 24.1 (e), holding "the trial    COUlt   is required to order the

specific action it deems necessary to adequately protect the judgment creditor."

Huff Energy Fund, LP v. Longview Energy Company, No. 04-12-00630-CV,

(Tex.App.-San       Antonio, 2014).

      "The county court therefore had the authority to modify the amount of the

supersedeas   bond after the expiration of its plenary power."               Whitmire v.

Greenridge Place Apartments, No. 01-06-00963-CV               (Tex.App.-Houston        [1st

District], 2007).

                                       SUMMARY

       Acevedo had a right to post a surety bond even though the court had not

included an amount for supersedeas in its original judgment.

       When a   COUlt   has a motion before it, the court must rule on that motion and

no other. In the case of a motion for insufficient bond, the matter is handled de

novo. At that point, the court looks only to the motion before it and determines the

issue before it. That was not done in this case.



Motion for review                                        Page 8
       The motion for insufficient           bond, which was before the court, asks that

because the Defendant         had failed to post an appropriate        bond in accordance       with

Tex.R.Civ.P.     24, a writ should issue.         This is a defect in the pleadings         and a

judicial impossibility    to grant a writ pursuant to Tex.R.Civ.P.        24.

       Tex.R.Civ.P.       24 is Duty        of Clerk.    Tex.R.App.P.24         is suspension     of

enforcement     of judgment     pending appeal in civil cases.     When challenged with the

insufficiency   of a bond, the      COUlt    must rule on that insufficiency       and determine

what the sufficient amount to protect the creditor while on appeal is, and allow the

time to cure the defect.

       The issue before the court was not that no bond was posted and therefore,

judgement     could not be stayed. The motion was for insufficiency of the bond.

       The court erred in not determining          the matter before it, which was: was the

bond insufficient?       If it is determined    that the bond is insufficient,     the court must

set a sufficient amount, and give the party time to post a sufficient bond.

       The court erred by not ruling on the issue before it and allowing Acevedo

time to cure any defect.

       The writ was issued by the clerk of the court at 8:00 a.m. April 30, 2015 and

posted at 8:50 a.m. on May 1,2015,             the day of the hearing.     The judgment     in the




Motion for review                                             Page 9
hearing wasn't issued until close to 10:00 a.m ..5 Until the order of the court was

issued, the $500 supersedeas bond had not been determined to be insufficient and

therefore superseded the execution of a writ. This is impropriety at the very least.

                                                 PRAYER

        Lenny Acevedo prays that this Court consider the facts and the law and

reverse the judgment of the court and render this case for rehearing to set a

sufficient supersedeas bond amount with time to cure.

                                                                     Respectfully submitted,



                                                                     /s/ James Minerve
                                                                     James Minerve
                                                                     State Bar No. 24008692
                                                                      115 Saddle Blanket Trail
                                                                     Buda, Texas 78610
                                                                     (210) 336-5867
                                                                     (888) 230-6397 (Fax)
                                                                     Attorney for Lenny Acevedo

                               CERTIFICATE OF CONFERENCE

       Due to the exigency of the time limitations on filing this motion, during the
week end, I was unable to contact Mark Hopkins to confer as to his consent or
disagreement about filing this motion.


                                                             /s/ James Minerve

                                   CERTIFICATE OF SERVICE


5 There is no order in the record of the as of May 4, 2015 at 9:00 a.m., and parties were not given a copy of the
order.


Motion for review                                                      Page 10
       A true and correct copy of the attached Motion for Review as was sent by U.
S. Postal service on May 4, 2015 to:

      HOPKINS & WILLIAMS
      Mark D. Hopkins
      12117 Bee Caves Road, Suite 260
      Austin, Texas 78738

                                            lsi James Minerve




Motion for review                                  Page 11
EXHIBIT 1
                               CAUSE NO. C-I-CV-lS·000869

FEDERAL NATIONAL MORTGAGE                       §
ASSOCIATION A/IKIA FANNIE MAE,                  §
         Plaintiff,                             §
                                                §
~                                               §
                                                §
LENNY ACEVEDO AND ALL                           §
OTHER OCCUPANTS OF 1108                         §
FOX SPARROW COVE,                               §
PFLUGERVILLE, TEXAS 78660                       §
                                                §
        Defendant(s}.                           §




                                                                 , efendant") and all other

occupants of 1108 Fox Sparrow Cove, Pfl

                                                 idered the testimony, exhibits and all other    e~
                                                                                                 - _
                                                                                                 _ \>
                                                                                                 ~   ....
                                                                                                 -0
                                                                                                 iE~
                                                                                                 iii
                                                                                                 --co
                                                                                                 =-
                             CK C, KUEMPEL TRACT PHASE 3, SECTION FIVE, AN
                              TRAVIS COUNTY, TEXAS, ACCORDING TO THE PLAT
             .""' ..........
                        RD IN VOLUME 2002, PAGE 318, TRAVIS COUNTY, TEXAS.

                   FURTHER ORDERED that Plaintiff have and recover from Defendants

reasonable attorney's fees at the trial court level in the amount of $1,000.00, which may be

collected from the bond posted by defendant, if any, payable immediately by the Clerk of the

Court upon presentation of this order, together with reasonable attorney's fees if the case is

JUDGMBNT
H609·15/ Acevedo                                                        Page 1
unsuccessfully appealed to the Courts of Appeal in the amount of $2,000.00, reasonable

attorney's fees if the case is unsuccessfully appealed on writ of error to the Supreme Court of

Texas in the amount of $3,500.00, and if writ is granted by the Supreme Court but the appeal is

unsuccessful, reasonable attorney fees in the amount of $2,500.00.




        ALL RELIEF NOT EXPRESSLY GRANTED HEREIN IS

        SIGNED this   us:        of ~         J


SUBMITTED BY:




JUDGMENT
H609·15/ Acevedo                                                         Page 2
EXHIBIT 2
                                                                                   Filed: 4/9/201510:45:57 PM
                                                                                               Dana DeBeauvoir
                                                                                             Travis County Clerk
                                  CAUSE NO. C-I-CV-lS-000869                                   C-1-CV -15-000869
                                                                                                   Adrianna Perez
FEDERAL NATIONAL MORTGAGE                        §           IN THE COUNTY COURT
ASSOCIATON A!KIA FANNIE MAE                      §
     Plaintiff                                   §
                                                 §
v.                                               §
                              -                  §           AT LAW NO. 2
LENNY ACEVEDO and ALL                            §
OCCUPANTS OF 1108 FOX SPARROW                    §
COVE, PFLUGERVILLE, TEXAS 78660                  §
     Defendants.                                 §           TRAVIS COUNTY, TEXAS

                                     NOTICE OF APPEAL

       Lenny Acevedo notices this Court of his Notice of Appeal to the 3rd Court of Appeals,

from the Judgment issued on April 2, entered in the clerk's record on April 6, 2015.



                                                             Respectfully submitted,




                                   CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and correct copy of the Notice of Appeal was
sent on April 9, 2015 by U. S. Postal Service to:

       Mark D. Hopkins
       HOPKINS & WILLIAMS, PLLC
       12117 Bee Caves Rd., Suite 260
       Austin, Texas 78738
EXHIBIT 3
                                                                                Filed: 4/9/201510:45:57 PM
                                                                                             Dana DeBeauvoir
                                                                                          Travis County Clerk
                                   CAUSE NO. C-l~CV-15~000869                               C-1-CV -15-000869
                                                                                                Adrianna Perez
 FEDERAL NATIONAL MORTGAGE                         §            IN THE COUNTY COURT
 ASSOCIATION A/KIA FANNIE MAE                      §
      Plaintiff                                    §
                                                   §
 v.                                                §
                                                   §            AT LAW NO. 2
 LENNY ACEVEDO and ALL                             §
 OCCUPANTS OF H08 FOX SPARROW                      §
 COVE, PFLUGERVILLE, TEXAS 78660                   §
      Defendants.                                  §            TRA VIS COUNTY, TEXAS

 KNOW ALL MEN BY THESE PRESENT,

 THAT, WHEREAS, judgment was rendered on the 2ndt day of April, 2015, in the

 County Court of Law #2 of Travis County and State of Texas, in favor of Federal

 National Mortgage Association and against Lenny Acevedo and all other

 Occupants in Cause No. C-I-CV -15-000869 for possession, from which judgment the

 said, Lenny Acevedo desires to appeal to the 31'd Court of Appeals at Austin,

 Texas.

 NOW THEREFORE,· I, the said appellant Lenny Acevedo, as principal, and

.6u14bl'C'    «cdy   and C",'L,f,rmo   &lfIlj€1 as Sureties,   acknowledge ourselves bound to

 pay to th~ Appellee Federal National Mortgage Association, the sum of $500.00,

 conditioned. that said appellant shall prosecute his appeal to effect, and shall pay

 off and satisfy the judgment which may be rendered against him on said appeal.

 Witness our hands this       q ri day of April S, 2015

              ~               ..   ~
             Le   Acevedo>"                            Principal
The State of Texas         }
                           }SS
County of Travis           }

                             AFFIDAVIT OF SURETY

1'~~4kJ            ' do swear that I am worth, in my own right, at least the sum of

$500.00, after deducting from my property all that which is exempt by the

Constitution and Laws of the State from forced sale, and after the payment of all

my debts, and after satisfying all encumbrances upon my property which are

known to me; that I reside in Jt4\.1" ~       County and have property in this State

Hable to execution worth said amount or more.




SWORN TO AND SUBSCRIBED BEFORE ME this ~                      day of April_1, 2015
        ,M'"                .
                        kEVjN 8IERWIR~H
                  Notary PubU~ ..SIOle 0; Taxos   Ir
                    My Commission El(Qlres        !f
                       Oe'Obe, 21, 2017
                                                  ..I
                                                         otary Public of the State of Texas
The State of Texas                                 }
                                                   }SS
County of Travis                                   }

                                          AFFIDA VIT OF SURETY

I,Cc:.·ll«Mct ~L...do             swear that I am worth, in my own right, at least the sum of

$500.00, after deducting from my property all that which is exempt by the

Constitution and Laws of the State from forced sale, and after the payment of all

my debts, and after satisfying all encumbrances upon my property which are

known to me; that I am a property owner in                          7f?e.v. :..S      County and have

property in this State liable to execution worth said amount or more.




SWORN TO AND SUBSCRIBED BEFORE ME this                                    9 fI-. day of April 1,2015.

                    kEVIN "f~W.'lltH
               NotOry Pu~II~.SIQI. or Taxa.
                 MVCommlWQh bplrs.
                  Oofql~" 21. 2017
                                                               Notary Public of the State of Texas
                                                           -
I hereby approve the foregoing Bond, this _                      day of April, 2015



                                                          County Clerk
                                                                                      ACOT HOI                     • "9225




                               PAl I.SO AUSTIN                     TX
                               0000000.06668                     TX48036    Mar 31 (I 1 :29pm
W~~1~8O:fOb'a'i'gtN!2'                                      o.O(\':"N~;'· ; ·l~lt.",,,,,,,';.t >N' "k".I!'~)rr~·~~k"'~~\i.~ ,,"_~-'.                                                       ,i"       '
          AT", TXN FEB
      MAR)1                                                                                                                                                              1.50                                               11775.95
~MJOt3·~AJATH~'Wlll'HDAA.WAIt~,,~~                                             'lW;'     ~"~{'                  "...; ,,: .u;~EK$!1.I.                                ~~OZ'':OOi                     v" "                   11573.96·
              PAl ISO AUSTIN TX
~~;;~~0000000066'69:\11')t.8036~Ma);·                                                        31'>..fH1<1-29P1M
                                                                                                             ....
               Surcharge           2.00
:MARlllj:'1'ATM ·'l'lQl,~'.IUi:.\! »s:« ~.~                                                                               <       r~     {~            ~)        '/;"....       ,oJ. 60'         •                          1>1572/46
 MAR30. DEBIT PURCHASE                                                                                                                                                           8.65                                       11563.80
,yt~~~L.         BXAttOiOj·59,7.2'8iO~·1,,·PFLUGBRV'ItLg          'l'X' J'~II-
                   •           508900028974
                                    12345678         Mar 30
../~314''lJDBBl~RtlRCltASif·;;ItlJ:'·Jt;)',)..· 'l'''~' ,. ~( ,. l 11 ,',\';,'                                                                ,'1"     . I, ,              ~21. 74                                          1-1242.06
                VZwaLSS.IVR      VN 800-922-0204             NJ
!4~·.tii:"~lf1ll(.: Og-0000189'1s:m~J·.S'6?8:\H!ix\~3·Nt'                                           I... J;:'. ~ . l'!..f{"'\I!lI....,'i'~ " •• ~ "'.                                                ,~     •   I
                                                                                                                                                                                                                                • .11"t'       ~...,~~ ....,

    MARl1 CHARGE PBB - PAPBR STATEMBNT PEE                                                                                                      2.25                                                                        11239.·Ql·
                                                                                                                                                                                                                        '4.:,;-",J'~       •
,;. ...""· ...~JJJ-~.tt~~~!;-;-I~~).~.~ ••• 't :..
                                                 :..~lf" ;'.,,1 ·Wti:t.:l,t,'f~"£~t: .. :...),~'))"   -1"1! ·.fif' .t.,\; \'~t~"r~,(,"r'"     ~

                                                                                    Cleared Share Draft Recap
'i,   1\1>'l-N'~~Dt'i'ft;.{''i(·Date;j'.~                           ..'tAlIIOunt;; *Drlitu "A'Iii~~\l4\59..'L t~HJUU.'1;W:.,~ ·!~98. '0.4 ;~l'1'6,1h •. ,.... MAR16·"",.... ~'l:90 '00 ~1'1'194                                                                                               .MAR2·3                           78.'84
            1160         HAR9S             155.12   .1167                                                             MAR18                               505.00    1195                              MAR2)                      3000.00
 ,:N:;.~~~~~~>l~61"'- .IjMAR12·'~ ... ····~'350 OOl ..l'fGQ,                                                        .~MARt8···                  y'        600 00,' ·];196                            ~AAR3'0 .                   1!i00~ 00·
           *1163         MAR13             100.65   ·1193                                                             MAR18                                45.00    1197                              MAR3 0                     1900.00
                                                              ,.
            1-------------------------------------------------------------------1
        '4'"V';'~', ",,1."- t"":}I1 ~r::'l
  "';1'~.                                           , t      1 Total··;·fot'·· 1                                                                                        ''l'otal·                                   1
                       1                                                                                                      1        this          period         I year-to-date                                  I
      , ""''1".\       ,.  .,."!,~ _too - . .e~"'~---~j,."~"f'~t':'~It".. ~-   t'~-     ~~      oJ   ..   r""   s, •• ~   -1- .;4-f."         ""!,~~~-w   "~~~.I __'lo..w ...       '""':"'t -,.     ....   :..-1
                       ITotal       OVerdraft     Fees                                                                        I                             0.00 I                                   0.001
 " '\.l,~~,t;EXHIBIT 4
                                                                                                    tiMILYYUMS
 HOPKINS        &. WILLIAMS                                                                         'mllyOhQpkln.wllllom~,Qom




        April 17,2015

         VIR regular U.S. m(fll
        and CMRRRN 70121640000171146J19
        Lenny Acevedo and All Other Occupents
        1108 Fox Sparrow Cove
        Pflugerville, Texas 78660


                   RB:     CAUSE NO. C.l·CV.15.000869j Feqeml Natlorl(~1Mort8ase Msociallon \/.
                           unny Acevedo and all Qcc#P(mlS of J loa Fax Sparrow Cov', Pfl"servllfe, TX
                           78660, In the County Court at Law No.2, Travis County, Texas

                           H609·15

         Dear Mr. Acevedo:

                 Please find enclosed the Motlan to Challenge Inslif/lclent Bond aM for                  ISSU                                    CAUSE NO. C-I-CV-lS-000869

FEDERAL NATIONAL MORTGAGE                            §                  IN THE COUNTY COURT
ASSOCIATION AJIKJA FANNIE MAE,                       §
        Plaintiff,                                   §
                                                     §
v.                                                   §                               AT LAW NO. 2
                                                     §
LENNY ACEVEDO AND ALL                                §
OTHER OCCUPANTS OF 1108                              §
FOX SPARROW COVE,                                    §
PFLUGERVILLE, TEXAS 78660                            §
                                                     §
        Defendant(s}.                                §                  TRAVIS COUNTY, TEXAS

 MOTION TO CHALLENGE INSUFFICIENT                        BOND AND FOR ISSUANCE OF WRIT


        COMES NOW, FEDERAL NATIONAL MORTGAGE ASSOCIATION NKIA

FANNIE MAE, Plaintiff, and files this Motion to Challenge Insufficient Bond and For Issuance

of Writ. Fannie Mae would respectfully request that the court Issue a Writ for Possession in this

cause at this time due to Appellee's failure to file sufficient bond.


                                               I. FACTS

        1.       Defendant Appeals this matter to the 3ni Court of Appeals after Judgment was

                 awarded for possession of the property to Plaintiff on April 2, 2015.

        2.       Defendant filed his Notice of Appeal on April 9th, 20) 5 and attached thereto a

                 proposed surety bond signed by himself, Suzanne Rady, and Guillermo Rangel.

                 The amount assured by all three parties was $500.00.


                                           II. ARGUMENT

        3.       A judgment debtor may suspend or supersede execution of a judgment while the

                 debtor pursues a review   by filing with the trial court clerk a good and sufficient



MOllon 10 Challenge Insu1flclent Bond
H609·1S Acevedo                                                                            PAGe 1


                                                                                                        APR 24
                 bond. TEX R. APP. P. 24.1(a)(2)-(3). When a judgment involves an interest in

                 real property, the amount of the supersedeas bond or deposit must be "the value of

                 the property interest's rent or revenue during the pendency of the appeal. TEX. R.

                 APP. P. 24.2(a)(2)(A); Whitmire v. Greenridge Place Apartments, 333 S.W>3d

                 255, 260 (Tex. App.v-Houstonj l" Dist.] 2010, pet. dism'd) Furthermore, the

                 surety on a bond or the deposit made in lieu of a bond is subject to liability "for

                 all damages and costs that may be awarded against the debtor-c-up to the amount

                 of the bond, deposit, or security," if "the judgment is for the recovery of an

                 interest in real or personal property, and the debtor does not pay the creditor the

                 value of the property interest's rent or revenue during the pendency of the

                 appeal." TEX R. APP. P. 24.1(d)(3). Because appeals can take longer than

                 expected, the County court has autnority to modifY tfie amount of the supersedeas

                 bond even after then expiration of it's plenary power. rrEX R. APP. P. 24.3(a)

        4.       In this matter $500.00 is a wholly insufficient supersedeas bond amount for the

                 award of the possession of the property located at 1108 Fox Sparrow Cove,

                 Pflugerville.


                                        MOTION FOR ISSUANCE OF WRIT

        5.       Because Defendant has failed to post an apQrop-riate tion                                                 Respectfully Submitted,



                                                 By:
                                                        Mark D. Hopkin
                                                        State Bar No. 00 93975
                                                        Brantley Boyett
                                                        State Bar. No. 24057592
                                                        12117 Bee Caves Rd., Suite 260
                                                        Austin, Texas 78738
                                                        (512) 6004320
                                                        (512) 600-4326 Fax
                                                         mark@hopkinswilliams.com
                                                        A TIORNEY   FOR FEDBRAL NATIONAL
                                                        MORTOAOE AsSOCIATION




                                        CERTIFICATE    OF SERVICE

        Pursuant to Texas Rules of Civil Procedure, a true and correct copy of the foregoing has
been sent on this the (1"' ~y of April 2015 to all parties of record via the method indicated as
follows:

Via regula, u.s. lIUlii
and CMRRR# 70121640000171146319
Leony Acevedo and All Other Occupants
1108 Fox Sparrow Cove
Pfiugenrille,Texas78660

PRo SE DEFBNDANT




MOllon 10 Challenge /nsujJlclent Bond
H609-lS Acevedo                                                                      PAo!!3

                                                                                              APR 24